 
Exhibit 10.1

 
Employment Agreement


This Employment Agreement (the “Agreement”) is made and entered into effective
as of August 27, 2007 (the “Effective Date”), by and between g8wave Holdings,
Inc., a Delaware corporation whose executive office is located at 126 Brookline
Avenue, 2nd Floor, Boston, MA 02215 (the “Company”), and William E. Duke, Jr.
(the “Executive”), an individual residing at 33 Olde Colony Drive, Shrewsbury,
MA 01545. The Company and the Executive are hereinafter collectively referred to
as the “Parties,” and individually referred to as a “Party.”


Recitals


WHEREAS, the Company desires to hire the Executive as its Chief Financial
Officer, and the Executive desires to be employed by the Company in such
capacity, on the terms and subject to the conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows: 


Agreement


1. EMPLOYMENT.


1.1 Term. The Company hereby employs the Executive as the Company’s Chief
Financial Officer, and the Executive hereby accepts such employment by the
Company, for a period commencing on the date hereof and expiring on the first to
occur of (a) the termination of the Executive’s employment pursuant to Section 4
hereof, and (b) October 1, 2009 (as such date may be extended in accordance with
this Agreement, the “Expiration Date”). The Executive’s employment pursuant to
this Agreement shall automatically renew for additional one (1) year periods,
unless either party notifies the other party in writing of its desire not to
renew the Executive’s employment under this Agreement at least ninety (90) days
prior to the then current Expiration Date. The period beginning on the date
hereof and ending on October 1, 2009 is hereinafter referred to as the “Initial
Term.” The period of time during which the Executive is employed by the Company
pursuant to this Agreement, is hereinafter referred to as the “Term.”


1.2 Title. During the Term, the Executive shall have the title of Chief
Financial Officer of the Company.


1.3 Duties. During the Term, the Executive shall do and perform all lawful
services, acts or things necessary or advisable to manage and conduct the
business of the Company and which are normally associated with the position of
Chief Financial Officer for similar companies, consistent with the bylaws of the
Company and as required or directed by the Company’s Chief Executive Officer its
Board of Directors (the “Board”).
 
1.4 Policies and Practices. The Executive shall abide by the policies and
practices established by the Company and the Board.


2. LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION.


2.1 Loyalty. During the Term, the Executive shall (a) devote the Executive’s
full business energies, interest, abilities and productive time (excluding
vacations and other leaves of absence taken in accordance with this Agreement
and the policies and procedures of the Company) to the business of the Company
and the proper and efficient performance of the Executive’s duties under this
Agreement, (b) use his efforts to promote the interests of the Company, and (c)
shall report directly to the Chief Executive Officer. Except as otherwise
expressly provided in this Agreement, during the Term the Executive shall not
engage in any other businesses or pursuits whatsoever, or directly or indirectly
render any services of a business or commercial nature to any other person or
entity, whether for compensation or otherwise, without the prior written consent
of the Chief Executive Officer. Nothing in this Agreement, however, will prevent
the Executive from (i) serving as a director to other companies with the prior
written approval of the Chief Executive Officer, (ii) serving as a director or a
member of networking or industry associations, or (iii) engaging in any
charitable, political or other not-for-profit activity, provided that the
activities described in clauses (i) through (iii) do not materially interfere
with the performance by the Executive of his duties under this Agreement.


--------------------------------------------------------------------------------




2.2 Covenant not to Compete. The Executive acknowledges that he has established,
and will continue to establish, favorable relations with the customers, clients
and accounts of the Company, and will have access to trade secrets and other
proprietary information of the Company. Therefore, in consideration of such
relations and access and the entering into of this Agreement by the Company, and
to further protect such trade secrets and proprietary information, the Executive
agrees that at all times during his employment with the Company through the
twelfth (12) month anniversary of the date of termination or expiration of the
Executive’s employment, the Executive will not, directly or indirectly, without
the express written consent of the Chief Executive Officer:


(A) own or have any interest in, or act as an officer, director, partner,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist in, any business which is engaged, directly or
indirectly, in any business competitive with the Company in those markets and/or
product lines and within those jurisdictions in which the Company competes at
any time during the Term, or become associated with or render services to any
person, firm, corporation or other entity so engaged (“Competitive Businesses”);
provided, however, that the Executive may own without the express written
consent of the Company not more than two percent (2%) of the issued and
outstanding securities of any company or enterprise whose securities are listed
on a national securities exchange or actively traded in the over the counter
market;


(B) solicit clients, customers or accounts of the Company for, on behalf of, or
otherwise related to, any such Competitive Businesses or any products related
thereto; or
 
(C) solicit any person who is, or shall be, in the employ or service of the
Company to leave such employ or service for employment with the Executive or an
affiliate of the Executive.


Notwithstanding the foregoing, if any court of competent jurisdiction determines
that the covenant not to compete, or any part thereof, is unenforceable because
of the duration of such provision or the geographic area or scope covered
thereby, such court shall have the power to reduce the duration, area or scope
of such provision to the extent necessary to make the provision enforceable and,
in its reduced form, such provision shall then be enforceable and shall be
enforced. The Company shall pay and be solely responsible for any attorney’s
fees, expenses, costs and court or arbitration costs incurred by the Executive
in any matter or dispute between the Executive and the Company which pertains to
this Section 2.2 if the Executive prevails in the contest in whole or in part.


3. COMPENSATION OF THE EXECUTIVE.


3.1 Base Salary. During the Term, the Company shall pay the Executive a base
salary of $175,000 per year (said amount, together with any increases as may be
determined from time to time by the Chief Executive Officer, in his or her sole
discretion, being hereinafter referred to as the “Base Salary”), less payroll
deductions and all required withholdings payable in regular periodic payments in
accordance with Company policy. Such Base Salary shall be prorated for any
partial year of employment on the basis of a 365-day fiscal year.


3.2 Annual Bonus Compensation. In addition to the annual Base Salary, the
Executive shall be eligible to receive an annual performance bonus (the “Annual
Bonus”) of up to 20% of the then current Base Salary (the “Target”). The amount
of the Annual Bonus shall be determined by the Chief Executive Officer, in his
or her sole discretion, shall be based upon the Executive’s performance in
meeting targets determined by the Chief Executive Officer, and shall be prorated
for any partial year of employment on the basis of a 365-day fiscal year. The
Target may not be decreased during the Term. The Executive’s bonus shall be
payable on or before February 1 of each year following the year in which it is
earned, beginning in February 2008. The Company may require Board and
stockholder approval of any performance based compensation payable to the
Executive under this Agreement to the extent necessary or advisable under
applicable law or the rules of any exchange or market on which the Company’s
shares are then listed.


3.3 Increases in Compensation. Except as otherwise provided herein, increases to
the Executive’s Base Salary and Annual Bonus will be subject to the sole
discretion of the Chief Executive Officer.


--------------------------------------------------------------------------------




3.4 Employment Taxes. All of the Executive’s compensation shall be subject to
customary withholding taxes and any other employment or other taxes that are
required to be collected or withheld by the Company under applicable law.


3.5 Benefits. The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be entitled to participate in any and
all employee benefits plans, medical insurance plans, life insurance plans,
disability insurance plans, retirement plans, 401(k), vacation plans, health
insurance plans and any other benefit plans or arrangements which the Company
may from time to time have in effect for a senior executive. The Company further
agrees that Executive shall be entitled to 15 days of vacation per calendar
year. To the extent accrued vacation time is unused in any given year, it may be
carried over in accordance with the policies of the Company then in effect;
provided, that the Executive shall not be entitled to carry over any unused
vacation for a period exceeding two (2) years (i.e., 30 days).


3.6 Expense Reimbursement. The Company shall reimburse the Executive for any and
all reasonable business expenses incurred by the Executive in the performance of
his duties hereunder, including, without limitation, those incurred in
connection with business related travel (coach for flights less than 6 hours,
business class for flights 6 hours or more), telecommunications and
entertainment expenses, so long as such expenses have been incurred for and
promote the business of the Company. Notwithstanding the above, the Company
shall not pay or reimburse the Executive for the costs of any membership fees or
dues for private clubs, civic organizations, and similar organizations or
entities, unless such organizations and the fees and costs associated therewith
have first been approved in writing by the Chief Executive Officer, in his or
her sole discretion. As a condition to reimbursement under this Section 3.6, the
Executive shall furnish to the Company adequate records and other documentary
evidence required by federal and state statutes and regulations for the
substantiation of each expenditure. The Executive acknowledges and agrees that
failure to furnish the required documentation may result in the Company denying
all or part of the expense for which reimbursement is sought.


3.7 Restricted Stock Unit Grant. Promptly following the registration of the
Company’s Common Stock issuable under its 2007 Equity Incentive Plan (the
“Plan”) with the Securities and Exchange Commission and any applicable state
securities regulatory agencies (to the extent required for the Common Stock or
RSUs to be issuable under the Plan), the Company shall grant under the Plan
restricted stock units (the “RSUs”) to Executive covering 166,725 shares of the
Company’s Common Stock (the “Common Stock”). 25% of the RSUs shall vest on the
one year anniversary of Executive’s employment hereunder, and the remaining 75%
shall vest ratably in monthly installments over the next three years of
Executive’s employment hereunder. All shares of Common Stock underlying the RSUs
shall be issued promptly after the RSUs have vested. The RSUs will be subject to
the terms and conditions of the Plan. Executive’s right to receive new equity
incentives in the future will be determined and approved by the Chief Executive
Officer, in his or her sole discretion, in connection with ongoing executive
compensation reviews. The Company may require Board and stockholder approval of
any performance based compensation payable to the Executive under this Agreement
to the extent necessary or advisable under applicable law or the rules of any
exchange or market on which the Company’s shares are then listed.


3.8 Change of Control. For purposes of this agreement, “Change of Control” shall
mean, (i) a sale, lease of other disposition of all or substantially all of the
assets of the Company (which shall mean the business assets responsible for 85%
or more of the revenues of the Company), or (ii) any consolidation or merger of
the Company or a subsidiary of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which, and as
a result of which, the stockholders of the Company immediately prior to such
consolidation, merger or reorganization, own less than a majority of the
Company’s voting power immediately after such consolidation, merger or
reorganization, or any transaction or series of related transactions in which,
and as a result of which, the stockholders of the Company immediately prior to
such transaction or series of related transactions own less than a majority of
the Company’s voting power after such transaction or series of related
transactions. In the event of Change of Control during the Term, the Executive
shall be entitled to (1) 100% vesting acceleration of all the Executive’s RSUs
and prompt issuance of the Common Stock underlying such RSUs, and (2) a
severance payment equal to 12 months of the Base Salary and the Annual Bonus at
the Target amount; provided, that if the person or entity that acquires the
Company or its assets as part of the Change of Control requests that the
Executive continue as an employee of the Company (or its successor) on
substantially the terms set forth herein, the Company’s obligation to pay the
severance payment set forth in clause (2) above shall be conditioned on the
Executive agreeing to continue such employment for a period of ninety 90 days
from the date of the Change of Control, or such lesser period of time as the
person or entity shall request.


--------------------------------------------------------------------------------




4. TERMINATION.


4.1 Termination of Employment and Compensation Upon Termination.


4.1.1 Death or Disability. The Executive’s employment with the Company shall
terminate effective upon the date of the Executive’s death or “Complete
Disability” (as defined in Section 4.2.1). If the Executive’s employment shall
be terminated by death or Complete Disability, the Company shall pay to the
Executive or the Executive’s estate (i) the Executive’s accrued Base Salary,
(ii) the Executive’s accrued and unused vacation benefits, (iii) any of the
Executive’s incentive compensation, including his Annual Bonus, earned through
the date of termination, in each case, subject to required deductions and
withholdings and payable within fifteen (15) days of the date of termination,
(iv) in the event of death, six (6) months’vesting acceleration of the
Executive’s RSUs and prompt issuance of the Common Stock underlying such RSUs,
and (v) in the event of disability, six (6) months’ vesting acceleration of the
Executive’s RSUs and prompt issuance of the Common Stock underlying such RSUs,
continuation for 6 months of the Base Salary and benefits, including health
insurance, life insurance, and pension benefits in effect at the time of
termination, and (vi) the Executive shall have the opportunity to review and
comment upon any press release announcing his departure from the Company, and
the Company shall thereafter have not further obligations to the Executive (or
his estate).


4.1.2 Termination for Cause. The Company may terminate the Executive’s
employment under this Agreement for “Cause” (as defined in Section 4.2.2) by
delivery of written notice to the Executive specifying the Cause or Causes
relied upon for such termination. If the Executive’s employment shall be
terminated by the Company for Cause, the Company shall promptly issue the Common
Stock underlying the Executive’s RSUs that have vested through the date of
termination, pay the Executive’s accrued Base Salary and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of the notice of termination to Executive, in each case, subject to
required deductions and withholdings, and the Company shall thereafter have no
further obligations to the Executive.
 
4.1.3 Termination Without Good Reason. The Executive may terminate his
employment with the Company without Good Reason upon twenty (20) business days’
written notice to the Company. If the Executive’s employment shall be terminated
by the Executive without Good Reason, the Company shall promptly issue all of
shares of Common Stock underlying the Executive’s RSUs that have vested through
the date of termination and pay the Executive (i) the accrued Base Salary, (ii)
the Executive’s accrued and unused vacation benefits, and (iii) any of the
Executive’s incentive compensation, including his Annual Bonus, earned through
the date of termination, in each case, subject to required deductions and
withholdings, and payable within fifteen (15) days of the date of termination,
and (iv) the Executive shall have the opportunity to review and comment upon any
press release announcing his departure from the Company and the Company shall
thereafter have no further obligation to the Executive.


4.1.4 Termination Without Cause or for Good Reason. The Company may terminate
the Executive’s employment under this Agreement without Cause upon written
notice of such termination to the Executive. In addition, the Executive may
terminate his employment with the Company for Good Reason (as defined in Section
4.2.3) upon ten (10) days written notice to the Company specifying the Reason or
Reasons relied upon for such termination. If the Executive’s employment is
terminated (a) by the Company for any reason other than Cause, Death or
Disability, or (b) by the Executive for Good Reason, then the Executive shall be
entitled to the following; (i) the Executive’s Base Salary and accrued and
unused vacation earned through the date of termination, subject to standard
deductions and withholdings; (ii) continuation of the Executive’s annual Base
Salary, health insurance, life insurance, and pension benefits and vacation
accruals in effect at the time of termination for a period of six (6) months
after the date of termination, subject to standard deductions and withholdings
and paid according to the Company’s standard payroll schedule (in the event that
entitlement to the health and welfare benefits is not allowed by law, the
Executive shall be entitled to the cash equivalent of the benefit); (iii) a pro
rata percentage of the Executive’s Annual Bonus at the Target amount payable by
the Company within fifteen (15) days of the date of termination; (iv) six (6)
month vesting acceleration and prompt issuance of the Executive’s RSUs vested
through the date of termination; and (v) the Executive shall have the
opportunity to review and comment upon any press release announcing his
departure from the Company and the Company shall thereafter have no further
obligation to the Executive.


--------------------------------------------------------------------------------


 
4.2 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:


4.2.1 Complete Disability. “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering executives of the Company then in force. In
the event the Company has no policy of disability income insurance covering
executives of the Company in force when the Executive becomes disabled, the term
“Complete Disability” shall mean the inability of the Executive to perform the
Executive’s duties under this Agreement by reason of any incapacity, physical or
mental, for a period of at least one hundred twenty (120) days during a twelve
(12) month period.


4.2.2 For Cause.“Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events: (i) any
material breach of this Agreement by the Executive which is not cured by the
Executive within 30 days after the receipt of notice from the Chief Executive
Officer of such breach, which notice shall state in reasonable detail the facts
and circumstances claimed to be a breach and of the intent of the Company to
terminate the Executive’s employment upon the failure of the Executive to cure
such breach; (ii) the conviction of, or pleading of nolo contendre by, the
Executive of any felony; (iii) the material violation by the Executive of any
statutory or fiduciary duty to the Company; (iv) any willful misconduct of the
Executive which has a materially injurious effect on the business of the
Company; or (v) the willful and gross dishonesty of the Executive which has a
materially injurious effect on the business of the Company. For purposes of this
Agreement, no act or failure to act, on the part of the Executive, shall be
considered “willful” if it is done, or omitted to be done, by the Executive in
good faith or with reasonable belief that his action or omission was in the best
interest of the Company.


4.2.3 For Good Reason. “Good Reason” for the Executive to terminate his
employment hereunder shall mean any of the following events, (i) any material
breach of this Agreement by the Company that is not cured by the Company within
30 days after the receipt of written notice from the Executive of such breach,
which notice shall state in reasonable detail the facts and circumstances
claimed to be a breach and of the intent of the Executive to terminate the
Executive’s employment upon the failure of the Company to cure such breach; (ii)
without Executive’s written consent, a decrease in the then-current Base Salary
or maximum rate of the Target, pursuant to Section 3.2 hereof; (iii) without
Executive’s written consent, requiring Executive to regularly report to work at
a facility outside of a thirty (30) mile radius from Executive’s current
personal residence.


4.3 Survival. Upon the expiration of the Term or, if earlier, in the event that
Executive’s employment is terminated, this Agreement shall terminate and no
longer have any further force or effect, except that the following provisions
shall survive: Sections 2.2, 4.3, 5, and 7 through 16. In addition, the
termination or expiration of this Agreement shall not affect the rights of any
Party that accrued prior to such termination or expiration, including, but not
limited to, any rights to acceleration of RSUs or other equity compensation and
any payment obligations, as provided herein.


5. CONFIDENTIAL AND PROPRIETARY INFORMATION


5.1 Confidentiality. The Executive recognizes that Executive’s employment with
the Company will involve contact with information of substantial value to the
Company, which is not generally known in the trade, and which gives the Company
an advantage over its competitors who do not know or use it, including but not
limited to, techniques, designs, drawings, processes, inventions know how,
strategies, marketing, and/or advertising plans or arrangements, developments,
equipment, prototypes, sales, supplier, service provider, vendor, distributor
and customer information, and business and financial information relating to the
business, products, services, practices and techniques of the Company
(hereinafter referred to as “Confidential and Proprietary Information”). The
Executive will at all times regard and preserve as confidential such
Confidential and Proprietary Information obtained by the Executive from whatever
source and will not, either during Executive’s employment with the Company or
thereafter, publish or disclose any part of such Confidential and Proprietary
Information in any manner at any time, or use the same except on behalf of the
Company, without the prior written consent of the Chief Executive Officer.
Executive understands, in addition, that the Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty of the Company to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Term and thereafter, Executive will hold Third Party
Information as confidential and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with Executive’s work for the Company,
Third Party Information unless expressly authorized by the Chief Executive
Officer in writing. When Executive leaves the employ of the Company, Executive
will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Third Party
Information or Confidential and Proprietary Information of the Company.


--------------------------------------------------------------------------------




5.2 Specific Performance. Recognizing that irreparable damage will result to the
Company in the event of the breach or threatened breach of any of covenants and
assurances by the Executive contained in Sections 2.2 or this Section 5.2, and
that the Company’s remedies at law for any such breach or threatened breach may
be inadequate, the Company and its successors and assigns, in addition to such
other remedies which may be available to them, shall, upon making a sufficient
showing under applicable law, be entitled to an injunction to be issued by any
court of competent jurisdiction ordering compliance with this Agreement or
enjoining and restraining the Executive, and each and every person, firm or
company acting in concert or participation with him, from the continuation of
such breach.


6. INDEMNIFICATION


The Company shall enter into a reasonable and customary indemnification
agreement with the Executive, which agreement, to the fullest extent permitted
by the Company’s charter documents and applicable law, shall require the Company
to defend and indemnify Executive and hold Executive harmless against any
liability that Executive incurs within the scope of his employment with Company.
Such indemnification agreement shall be on substantially similar terms as those
entered into by the Company with its Chief Financial Officer. In addition, the
Company shall maintain sufficient Directors and Officers liability insurance
covering its directors and officers consistent with prevailing commercial
practices of similarly situated companies.


7. ASSIGNMENT AND BINDING EFFECT. 


This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, administrators
and legal representatives. Because of the unique and personal nature of the
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by the Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives.


8. NOTICES. 


All notices or demands of any kind required or permitted to be given by the
Company or the Executive under this Agreement shall be given in writing and
shall be personally delivered (and receipted for), faxed (with written evidence
of successful transmission) during normal business hours, or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Company: G8wave, Inc. 126 Brookline Ave, Boston, MA 02216, fax number
(617) 859-8328, with a copy to Eisner & Frank, 9601 Wilshire Boulevard, Suite
700, Beverly Hills, CA 90210, Attention Keith Sutton, Esq.


If to the Executive: William E. Duke, Jr., 33 Olde Colony Drive, Shrewsbury, MA
01545.


Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.


--------------------------------------------------------------------------------




9. CHOICE OF LAW


This Agreement and all amendments hereto shall be governed by and construed in
accordance with the laws of the State of Massachusetts, without reference to
conflict of law rules thereof.


10. AMENDMENT.


This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.


11. WAIVER.


No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.


12. SEVERABILITY.


The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal.


13. REPRESENTATIONS AND WARRANTIES.


The Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.


14. COUNTERPARTS.


This Agreement may be executed in two counterparts and by facsimile or
electronic signature, each of which shall be deemed an original, all of which
together shall constitute one and the same instrument.
 
15. Developments. The Executive hereby assigns to the Company his entire right,
title and interest in all know-how, inventions, designs, discoveries and
improvements, customer lists, trade secrets and ideas, writings and
copyrightable and other material, which may be conceived by the Executive or
developed or acquired by him during the Term and which is reasonably related to
the business in which the Company is then engaged or planning to engage
(“Developments”). The Executive agrees to promptly and fully disclose in writing
to the Company all such Developments. The Executive will, upon the Company's
request, execute, acknowledge and deliver to the Company all instruments and do
all other acts which are necessary or desirable to entitle the Company to all
rights in and to the foregoing and enable the Company to file and prosecute
applications for, and to acquire, maintain and enforce all letters, trademark
registrations or copyrights with respect to and otherwise protect the foregoing
in all countries.


16. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties related to the subject matter hereof, and
supersedes all prior or contemporaneous agreements or understandings between the
Parties related to the subject matter hereof, whether oral or written.


[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------





In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.


g8wave Holdings, Inc.
Executive:
       
By: /s/  Habib Khoury                                           
By:/s/  William E. Duke, Jr.                                        
Name:   Habib Khoury
              William E. Duke, Jr.
Its:        President & Chief Executive Officer
 

 

--------------------------------------------------------------------------------







